Citation Nr: 1545223	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  10-16 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for service-connected type II diabetes mellitus.

2.  Entitlement to a rating in excess of 10 percent for service-connected diabetic peripheral neuropathy of the right lower extremity prior to July 24, 2015; and to a rating in excess of 20 percent thereafter.

3.  Entitlement to a rating in excess of 10 percent for service-connected diabetic peripheral neuropathy of the left lower extremity prior to July 24, 2015; and to a rating in excess of 20 percent thereafter.

4.  Entitlement to an initial compensable rating for service-connected diabetic retinopathy.

5.  Entitlement to a rating in excess of 60 percent for service-connected chronic kidney disease with impairment glomerular function and hypertension.

6.  Entitlement to an initial rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD) prior to August 8, 2015; and to a rating in excess of 50 percent thereafter.

7.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney at Law


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from decisions by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a hearing before a Decision Review Officer (DRO) at the RO in June 2013, and before the undersigned Veterans Law Judge (VLJ) in March 2014.  Transcripts from both hearings are of record.  

In July 2014, the Board, in pertinent part, remanded the current appellate claims for further development to include new VA examinations.  Such examinations were accomplished in July and August 2015, and, as detailed below, the Board finds they are adequate for resolution of this case.  All other development directed by the Board's July 2014 remand appears to have been substantially accomplished.  Accordingly, a new remand is not required in order to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The issue of entitlement to service connection for sleep apnea, to include as due to a service-connected disability, has been raised by the record in a September 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the equitable disposition of the instant case have been completed.

2.  Although the Veteran's service-connected diabetes mellitus requires restricted diet, insulin and oral hypoglycemic agents; it has not resulted in restriction of activities (i.e., avoidance of strenuous occupational and recreational activities).

3.  Prior to July 24, 2015, the Veteran's diabetic neuropathy was manifested by no more than mild incomplete paralysis of the lower extremities; neither lower extremity met or nearly approximated the criteria of moderate incomplete paralysis.

4.  For the period from July 24, 2015, the Veteran's diabetic neuropathy has been manifested by no more than moderate incomplete paralysis of the lower extremities; neither lower extremity met or nearly approximated the criteria of moderately severe incomplete paralysis.

5.  The Veteran's visual acuity is, at worst, correctable to 20/40 bilaterally, for both distant and near vision.

6.  The record does not reflect the Veteran's service-connected diabetic retinopathy has resulted in impairment of field of vision, to include homonymous hemianopsia; loss of temporal half of the visual field; loss of the nasal half of the visual field; or concentric contraction of the visual field; and there is no evidence of incapacitating episodes as defined by VA regulations.

7.  The Veteran's service-connected kidney disease is not manifested by persistent edema and albuminuria with BUN 40 to 80 mg %; or creatinine 4 to 8 mg%; or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.

8.  Prior to August 8, 2015, the Veteran's service-connected PTSD was not manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintain effective work and social relationships.

9.  For the period from August 8, 2015, the Veteran's service-connected PTSD has not been manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; and inability to establish and maintain effective relationships.

10.  In addition to the disabilities evaluated by this decision, the Veteran is service-connected for tinnitus, evaluated as 10 percent disabling; and condylomata acuminata of the penis, evaluated as noncompensable (zero percent).  His overall combined disability rating is currently 90 percent.

11.  The competent and credible evidence of record reflects it is at least as likely as not the Veteran is unable to obtain and/or maintain substantially gainful employment due to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for the service-connected type II diabetes mellitus are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.119, Diagnostic Code 7193 (2014).

2.  The criteria for a rating in excess of 10 percent for service-connected diabetic peripheral neuropathy of the right lower extremity prior to July 24, 2015, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.124a, Diagnostic Code 8520 (2014).

3.  The criteria for a rating in excess of 20 percent from July 24, 2015, for service-connected diabetic peripheral neuropathy of the right lower extremity are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.124a, Diagnostic Code 8520 (2014).

4.  The criteria for a rating in excess of 10 percent for service-connected diabetic peripheral neuropathy of the left lower extremity prior to July 24, 2015, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.124a, Diagnostic Code 8520 (2014).

5.  The criteria for a rating in excess of 20 percent from July 24, 2015, for service-connected diabetic peripheral neuropathy of the left lower extremity are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.124a, Diagnostic Code 8520 (2014).

6.  The criteria for a compensable rating for the Veteran's service-connected diabetic retinopathy are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.31, 4.79, Diagnostic Code 6066 (2014); 38 C.F.R. §§ 4.75, 4.84, Diagnostic Code 6079 (2008).

7.  The criteria for a rating in excess of 60 percent for service-connected chronic kidney disease with impairment glomerular function and hypertension are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.115b, Diagnostic Code 7541 (2014).

8.  The criteria for an initial rating in excess of 30 percent for service-connected PTSD prior to August 8, 2015, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.130, Diagnostic Code 9411 (2014).

9.  The criteria for a rating in excess of 50 percent for service-connected PTSD from August 8, 2015, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.130, Diagnostic Code 9411 (2014).

10.  The criteria for the assignment of a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 4.3, 4.7, 4.16 (2014).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Initially, the Board notes that, for the reasons detailed below, it finds that the Veteran is entitled to assignment of TDIU.  Therefore, no further discussion of VA's duties to notify and assist is warranted with respect to this claim.

The Board also notes that the diabetic retinopathy and PTSD claims originate from a disagreement with the initial ratings assigned following the establishment of service connection.  In Dingess v. Nicholson, 19 Vet. App. 473, 490-1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Thus, VA's duty to notify is satisfied regarding these claims.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

In regard to the other issues adjudicated by this decision, the Board finds that the Veteran received adequate notice to include letters dated in April 2009, August 2009, September 2009, April 2010, May 2010, December 2011, and April 2015.  These letters, in pertinent part, notified the Veteran of the elements necessary to substantiate his claims to include the information and evidence used by VA to determine disability rating(s) and effective date(s); what information and evidence he must submit; and what information and evidence will be obtained by VA.

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his case has been satisfied.  Various records were obtained and considered in conjunction with this case to include the Social Security Administration (SSA).  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, to include at the June 2013 and March 2014 hearings.  Nothing indicates he has identified the existence of any relevant evidence that has not been obtained or requested.  For example, he has not identified outstanding evidence which show symptoms of his service-connected disabilities that is not reflected by the evidence already of record.  Moreover, he was accorded a VA medical examinations in October 2007, September 2008, April 2009, August 2009, October 2009, February 2012, July 2015, and August 2015 which, as detailed below, made relevant findings regarding the Veteran's service-connected disabilities.  VA examiners are presumed qualified to render competent medical opinion(s).  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  No inaccuracies or prejudice is demonstrated with respect to these examinations, nor has the Veteran reported any of his service-connected disabilities have increased in severity since the most recent examination.  Accordingly, the Board finds that these examinations are adequate for resolution of this case.  Consequently, the Board finds that the duty to assist the Veteran has been satisfied in this case.

With respect to the aforementioned June 2013 and March 2014 hearings, the Board is cognizant that  Bryant v. Shinseki, 23 Vet. App. 488 (2010), held that 38 C.F.R. 3.103I(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the respective hearings, the DRO and VLJ both accurately noted the nature of the appellate claims and asked questions to clarify the Veteran's contentions.  The VLJ also summarized the basic elements necessary to substantiate a claim for a higher rating.  Moreover, the Veteran, through his testimony and other statements of record, has demonstrated actual knowledge of the elements necessary to substantiate his claims.  The Board also reiterates that it has already determined he received adequate notification of such via the letters provided in this case.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103I(2), nor has he identified any prejudice in the conduct of either hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103I(2) have been satisfied. 

All the records on appeal have been thoroughly reviewed.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

General Legal Criteria

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In fact, the Veteran is already in receipt of such "staged" ratings for his service-connected PTSD and diabetic peripheral neuropathy of the lower extremities.

With regard to the Veteran's request for an increased schedular evaluation, the Board will only consider the factors as enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Analysis - Diabetes Mellitus

Pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913, a 10 percent rating is warranted when diabetes mellitus is manageable by restricted diet only.  A 20 percent rating is warranted for diabetes mellitus requiring insulin and restricted diet, or: oral hypoglycemic agent and restricted diet.  A 40 percent rating is warranted where there is a requirement for insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted where there is a requirement for insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted where there is a requirement for more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.

Initially, the Board acknowledges that the record clearly reflects the Veteran's service-connected diabetes mellitus requires insulin and oral hypoglycemic agents, and a restricted diet.  He also indicated at his March 2014 hearing that he was told to restrict his activities.  However, Diagnostic Code 7913 indicates that the type of regulation of activities required for a rating in excess of 20 percent involves avoidance of strenuous occupational and recreational activities.  Here, there was no indication of such on the September 2008 VA examination.  Moreover, both the February 2012 and July 2015 VA examinations explicitly state the Veteran does not have these types of restrictions of activities; nor is such impairment demonstrated by the other evidence of record.  These examinations also note he has had no hospitalizations due to his diabetes, and that he visits his diabetic care provider less than 2 times per month.

In view of the foregoing, the Board finds the Veteran does not meet or nearly approximate the schedular criteria for a rating in excess of 20 percent for his service-connected diabetes mellitus.

Analysis - Diabetic Neuropathy

The Board observes that the diabetic neuropathy of the lower extremities has been rated as analogous to impairment of the sciatic nerve, which is evaluated pursuant to the criteria found at 38 C.F.R. § 4.124a, Diagnostic Code 8520.  Under this Code, complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Incomplete paralysis of the sciatic nerve warrants a 60 percent evaluation if it is severe with marked muscular dystrophy, a 40 percent evaluation if it is moderately severe, a 20 percent evaluation if it is moderate or a 10 percent evaluation if it is mild.

The terms "mild," "moderate," and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of terminology such as "moderate" or "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Board does note, for reference and illustrative purposes only, that the definitions for "slight" includes small in size, degree, or amount.  WEBSTER'S II NEW COLLEGE DICTIONARY at 1038 (1995).  The definitions for "moderate" includes of average or medium quantity, quality, or extent.  Id. at 704.  Finally, definitions for "severe" includes extremely intense.  Id. at 1012.

Prior to July 24, 2015, the Veteran's diabetic neuropathy was manifested by no more than mild incomplete paralysis of the lower extremities; neither lower extremity met or nearly approximated the criteria of moderate incomplete paralysis.  For example, an April 2009 VA examination noted that evaluation of the lower extremities showed sensation was intact to light touch but diminished sensation to pin prick was present to the level of the ankles bilaterally and distal legs.  Strength and proprioception were intact.  The February 2012 VA examination found he had mild paresthesias and/or dysesthesias, and numbness, of the lower extremities.  Although the Board is not bound by this description by the VA examiner, it is probative evidence to consider.  Moreover, it is consistent with the other evidence of record which indicates the overall impairment was small in size, degree, or amount; i.e., there was little or no functional impairment.  In pertinent part, the February 2012 VA examination found no evidence of constant or intermittent pain in the lower extremities.  Strength testing was 5/5 for both knees and ankles on this examination.  Deep tendon reflexes were 2+ (normal) for the knees, while the ankles were 1+ (decreased).  Light touch was normal for the knees and ankles, but decreased for the feet/toes.  Vibration sensation was also decreased for the lower extremities.  Cold sensation was normal for the lower extremities.  Consequently, the Board concludes the Veteran does not meet or nearly approximate the criteria for a rating in excess of 10 percent for his diabetic neuropathy of the lower extremities prior to July 24, 2014.

For the period from July 24, 2015, the Board finds that the Veteran's diabetic neuropathy of the lower extremities was manifested by no more than moderate incomplete paralysis; he did not meet or nearly approximate the criteria of moderately severe incomplete paralysis.  In pertinent part, the VA examination conducted that date found he had no more than mild intermittent pain, paresthesias and/or dysesthesias, of both lower extremities.  He was found to have no more than moderate numbness of both lower extremities.   Strength testing was again 5/5 for both knees and ankles on this examination.  Deep tendon reflexes were 1+ (decreased) for the knees and ankles.  Light touch was normal for the knees, but decreased for ankles and feet/toes.  Vibration sensation was also decreased for the lower extremities.  Cold sensation and position sense was normal for the lower extremities.  Further, the examiner described the overall level of incomplete paralysis to be moderate for both lower extremities.  The Board concurs that this is consistent with the level of functional impairment for the lower extremities during this period.  Therefore, the Board finds the Veteran does not meet or nearly approximate the schedular criteria for a rating in excess of 20 percent for either lower extremity during this period.

Analysis - Diabetic Retinopathy

During the course of the appeal, VA revised the criteria for rating eye disabilities; however, the changes only apply to claims for benefits received by VA on or after December 10, 2008.  Because the Veteran's claim was received prior to that date, the older criteria apply here, rather than the revised criteria.  See 73 Fed. Reg. 66,543 -66,554 (November 10, 2008).   Prior to December 2008, there was no Diagnostic Code specifically designated for retinopathy, and the Veteran's service-connected disability was evaluated pursuant to Diagnostic 6079.  As such, the record reflects it was evaluated based upon impairment of visual acuity.

Impairment of visual acuity was rated under Table V and Diagnostic Codes 6061-6079, 38 C.F.R. § 4.83a (2008).  Visual acuity is rated based upon the best distant vision obtainable after correction by glasses.  38 C.F.R. § 4.75  (2008).

A noncompensable evaluation is warranted where corrected vision in both eyes is 20/40 and a 10 percent evaluation is warranted where corrected vision is 20/40 in one eye and 20/50, 20/70, or 20/100 in the other eye. 

A 20 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/50; (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/50; (3) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/40; or (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/40.  

A 30 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in both eyes is correctable to 20/70; (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/50; (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/50; (5) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/40, or (6) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/40. 

A 40 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/70; (2) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/50, or (4) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/50. 

A 50 percent disability rating is warranted for: (1) corrected visual acuity of one eye is to 20/100 in both eyes; (2) corrected visual acuity is to 10/200 in one eye and to 20/70 in the other eye; (3) corrected visual acuity is to 5/200 in one eye and 20/70 in the other eye; or (4) blindness or anatomical loss of one eye and corrected vision in the other eye to 20/70. 

A 60 percent disability rating is warranted for: (1) corrected visual acuity of one eye is to 20/200 and the other eye is 20/100; (2) corrected visual acuity of one eye is to 15/200 and the other eye is to 20/100; (3) corrected visual acuity of one eye is to 10/200 and the other eye is to 20/100; (4) corrected visual acuity of one eye is to 5/200 and the other eye is to 20/100; or (5) blindness or anatomical loss of one eye and corrected vision in the other eye to 20/100 or 20/70 or 20/100, respectively. 

A 70 percent disability rating is warranted for: (1) corrected visual acuity to 20/200 in both eyes; (2) corrected visual acuity in one eye to 10/200 and 20/200 in the other eye; (3) corrected visual acuity in one eye to 5/200 and 20/200 in the other eye; or (4) blindness or anatomical loss of one eye and corrected visual acuity to 20/200 in the other eye.  

A 100 percent disability rating is warranted for: (1) corrected visual acuity to 5/200, bilaterally; (2) blindness in one eye (having only light perception) and 5/200 in the other eye; (3) anatomical loss of one eye and corrected visual acuity to 5/200 in the other eye; (4) blindness in both eyes having only light perception; or (5) anatomical loss of both eyes. 

Impairment of field of vision is evaluated pursuant to the criteria found in Diagnostic Code 6080. 38 C.F.R. § 4.84a, Diagnostic Code 6080 (in effect prior to December 10, 2008).  Under Diagnostic Code 6080, homonymous hemianopsia of the visual field warrants a 30 percent rating, loss of temporal half of the visual field warrants a 30 percent rating if bilateral, a 10 percent rating if unilateral, or is rated as 20/70.  Loss of the nasal half of the visual field bilaterally results in a 20 percent rating, unilaterally results in a 10 percent evaluation, or may be rated as 20/50.  Id. 

Concentric contraction of the visual field to 5 degrees, results in a 100 percent evaluation if bilateral, a 30 percent rating if unilateral, or may be rated as 5/200. Concentric contraction of the visual field to 15 degrees but not to 5 degrees results in a 70 percent bilateral evaluation, a 20 percent unilateral rating, or is rated as 20/200.  Id. 

Concentric contraction of the visual field to 30 degrees but not to 15 degrees, bilaterally, results in a 50 percent evaluation, unilaterally results in a 10 percent rating, or is rated as 20/100.  Concentric contraction of the visual field to 45 degrees but not to 30 degrees bilaterally results in a 30 percent rating, unilaterally results in a 10 percent evaluation, or is rated as 20/70.  Id. 

A concentric contraction of the visual field to 60 degrees but not to 45 degrees results in a bilateral evaluation of 20 percent, a unilateral evaluation of 10 percent, or rate as 20/50.  Demonstrable pathology commensurate with the functional loss will be required.  The concentric contraction evaluations require contraction within the stated degrees, temporally; the nasal contraction may be less.  38 C.F.R. § 4.84a, Diagnostic Code 6080, Note (2) (2008). 

Pursuant to 38 C.F.R. § 4.76 (2008), measurement of the visual field will be made when there is disease of the optic nerve or when otherwise indicated.  The provisions of 38 C.F.R. § 4.76a explain how ratings are assigned based on impairment of field vision, as follows. 

The extent of visual field contraction in each eye is determined by recording the extent of the remaining visual field in each of the eight 45 degree principal meridians.  The number of degrees lost is determined at each meridian by subtracting the remaining degrees from the normal visual fields given in Table III.  The degrees lost are then added together to determine the total degrees lost. This is subtracted from 500.  The difference represents the total remaining degrees of visual field.  The difference divided by 8 represents the average contraction for rating purposes.  38 C.F.R. § 4.76a (2008). 

According to Table III in 38 C.F.R. § 4.76a, the normal visual field extent at the 8 principal meridians, in degrees, is: temporally, 85; down temporally, 85; down, 65; down nasally, 50; nasally, 60; up nasally, 55; up, 45; up temporally, 55.  The total visual field is 500 degrees.  38 C.F.R. § 4.76a , Table III (2008).

Initially, the Board finds that the Veteran's visual acuity is, at worst, correctable to 20/40 bilaterally, for both distant and near vision.  For example, the October 2007 VA examination noted that his right eye had uncorrected far vision of 20/50, correctable to 20/30; and uncorrected near vision of 20/200, correctable to 20/30.  The left eye had uncorrected far vision of 20/70, correctable to 20/25; and uncorrected near vision 20/100, correctable to 20/30.  The more recent July 2015 VA examinations found that near and distant vision for both eyes, both corrected and uncorrected, were all 20/40 or better.  None of the other evidence of record indicates greater impairment of visual acuity.  As such, he is not entitled to a compensable evaluation on this basis.  The Board further finds that the record does not reflect the Veteran's service-connected diabetic retinopathy has resulted in impairment of field of vision, to include homonymous hemianopsia; loss of temporal half of the visual field; loss of the nasal half of the visual field; or concentric contraction of the visual field.  Therefore, he does not meet or nearly approximate the criteria for a compensable rating.

The Board also notes that even if it were to evaluate the case based upon the current version of Diagnostic Code 6006 for retinopathy or maculopathy, the claim would still be denied.  See Holbrook  v. Brown, 8 Vet. App. 91 (1995) (The Board has the fundamental authority to decide a claim in the alternative.).  This Code provides that such condition is evaluated based upon either visual impairment or incapacitating episodes, whichever results in the higher evaluation.  See 38 C.F.R. 
§ 4.79 (2014).  For VA purposes, an incapacitating episode is a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.  Here, the Veteran's service-connected diabetic retinopathy has already been evaluated based upon impairment of visual acuity, and the current criteria still provides that a noncompensable rating is to be assigned when both eyes are correctable to 20/40.  Id.  Moreover, both the October 2007 and July 2015 VA examinations found the Veteran had no incapacitating episodes due to his eyes.  No such impairment is indicated by the other evidence of record.  Therefore, he is not entitled to a compensable rating on this basis either.

Analysis - Kidney Disorder

The Veteran's service-connected kidney disability is rated under 38 C.F.R. § e4.115b, Diagnostic Code 7541, which is rated as renal dysfunction.

For renal dysfunction, a noncompensable rating is assigned where there is albumin and casts with history of acute nephritis; or, hypertension due to renal dysfunction that is noncompensable under Diagnostic Code 7101.  A 30 percent rating is assigned when there is constant or recurring albumin with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101.  A 60 percent rating is warranted when there is constant albuminuria with some edema; or definite decrease in kidney function; or hypertension at least 40 percent disabling under Diagnostic Code 7101.  An 80 percent rating requires persistent edema and albuminuria with BUN 40 to 80 mg %; or creatinine 4 to 8mg%; or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A 100 percent rating requires regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or BUN more than 80 mg%; or creatinine more than 8mg%; or markedly decreased function of kidney or other organ systems, especially cardiovascular. 

Under Diagnostic Code 7101, a rating of 10 percent is warranted for hypertensive vascular disease where the diastolic pressure is predominantly 100 or more; or systolic pressure is predominantly 160 or more; or when continuous medication is shown necessary for the control of hypertension and there is a history of diastolic blood pressure of predominantly 100 or more.  A 20 percent evaluation requires diastolic pressure of predominantly 110 or more or systolic pressure of predominantly 200 or more.  A 40 percent evaluation requires diastolic pressure of predominantly 120 or more.  A 60 percent evaluation requires diastolic pressure of predominantly 130 or more.  Hypertension or isolated systolic hypertension must be confirmed by readings taken 2 or more times on at least 3 different days.  The term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm. 38 C.F.R. § 4.104. 

In this case, the record does not reflect the Veteran's service-connected kidney disorder is manifested by persistent edema and albuminuria with BUN 40 to 80 mg %; or creatinine 4 to 8 mg%; or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  For example, the September 2008 VA examination noted the Veteran explicitly denied lethargy, weakness, and anorexia.  He was noted to have gained weight, rather than having weight loss.  He was also found to have a BUN of 26 and creatinine of 1.43.  The February 2012 noted the Veteran had a history of renal dysfunction manifested by slight elevation of his serum creatinine without proteinuria or microalbumiriuria; but indicated he had no current signs or symptoms of renal dysfunction.  Similarly, the July 2015 VA examination had a history of renal dysfunction manifested by intermittent microalbuminuria; but specifically stated the renal dysfunction was currently asymptomatic.  He had a BUN of 25.  Moreover, none of the symptomatology required for a higher rating was indicated on these examinations or the other competent medical evidence of record.  Granted, the Veteran testified at his March 2014 hearing that he had edema in the legs and such was noted on the September 2008 VA examination, but nothing in the other evidence of record indicates the type of persistent edema required for a rating in excess of 60 percent.  Therefore, the Board finds the Veteran does not meet or nearly approximate the criteria for a rating in excess of 60 percent for the Veteran's service-connected kidney disease on the basis of renal dysfunction.

The Board also finds that the Veteran does not satisfy the criteria for a rating in excess of 60 percent based upon his associated hypertension.  For example, an August 2009 VA examination noted a blood pressure reading of 124/82 (systolic/diastolic); the September 2008 VA examination noted blood pressure readings of 142/98. 14/100, 140/100; and a July 2015 VA examination noted he had blood pressure readings of 112/57, 100/65, and 107/59; with an average blood pressure reading of 106/60.  As such, it indicates he would not even warrant the current 60 percent rating based upon hypertension associated with renal dysfunction.  Moreover, as indicated above, hypertension readings do not warrant a rating in excess of 60 percent when considered as part of renal dysfunction.

Analysis - PTSD

Diagnostic Code 9411 provides that PTSD is evaluated under the general rating formula used to rate psychiatric disabilities other than eating disorders, pursuant to 38 C.F.R. § 4.130.  When a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication, a noncompensable (zero percent) evaluation is warranted.  Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication warrants a 10 percent evaluation. 

A 30 percent disability rating is in order when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintain effective work and social relationships. 

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Court has held that the use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating. In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436   (2002). 

More recently, in Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  In other words, 
§ 4.130 contemplates initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation, an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas.

The Board acknowledges that the record reflects the Veteran's service-connected PTSD has been consistently manifested by evidence of anxiety, depressed mood, and chronic sleep impairment.  However, such symptomatology is generally associated with the criteria for a 30 percent rating.  Thus, it would generally not warrant a rating in excess thereof.

The Board also acknowledges that the Veteran has reported issues with anger, with episodes of verbal altercations to include with his wife.  However, the record does not reflect his anger issues have been of such severity so as to constitute the type of impaired impulse control that is associated with a 70 percent criteria.  Specifically, the record does not indicate his anger has resulted in periods of violence.  In fact, he specifically denied periods of violence at the October 2009 VA examination; and his impulse control was found to be appropriate.  The more recent August 2015 VA examination found his anger lead to verbal altercations, but not physical (i.e., periods of violence).

The Board further finds that, prior to August 18, 2015, the Veteran's service-connected PTSD was not manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintain effective work and social relationships.  For example, records from August 2009 note the Veteran was oriented to time, place, and personal information; his speech was clear and coherent; his affect was appropriate; thoughts were coherent, logical, goal-directed; he denied any psychotic symptoms; there was no grandiosity or manic symptoms; and judgment regarding seeking treatment was good.  The October 2009 found his speech was loud in tone, but no psychomotor agitation or retardation was observed.  His thought process was found to be logical and goal-oriented.  There was no evidence of a psychotic disorder.  Judgment and insight were satisfactory.  Cognitive abilities appeared at least average.  He denied any current suicidal or homicidal ideation.

The Board further finds that the record does not reflect the Veteran's service-connected PTSD resulted in occupational and social impairment to the extent necessary for a rating in excess of 30 percent for the period prior to August 8, 2015.  For example, the Board acknowledges that he reported he currently had no friends at the October 2009 VA examination.  However, it was also noted that he had been married for years, and participated in social activities with family members.  He also reported his hobbies included substitute bowling on a bowling team.  

Also of particular importance in evaluating the Veteran's level of occupational and social impairment are the global assessment of functioning (GAF) scores he has been assigned, because such designations are based on a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).
In this case, the Board notes that the August 2009 treatment records assigned a GAF of 55.  Similarly, the October 2009 VA examination found the Veteran's GAF for the current and past year was 55.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Id.; 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the Diagnostic and Statistical Manual of Mental Disorders (DSM) for rating purposes).  The other evidence of record reflects this score is consistent with the overall level of occupational and social impairment for this period.

In view of the foregoing, the Board finds that the occupational and social impairment attributable to the Veterans PTSD symptomatology for the period prior to August 8, 2015, is consistent with the 30 percent evaluation assigned for this period.  Therefore, he is not entitled to a higher rating.

For the period from August 8, 2015, the Board notes that the VA examination conducted that date found the Veteran's service-connected PTSD was manifested, in part, by disturbances of motivation and mood; as well as difficulty in establishing and maintain effective work and social relationships.  Such are symptoms are recognized as being associated with the 50 percent evaluation assigned for this period.  In addition, the Board acknowledges that this VA examination found his PTSD was manifested by difficulty in adapting to stressful circumstances (including work or a worklike setting), which is part of the criteria for a 70 percent rating.  However, the record does not reflect he has any of the other symptoms associated with this rating, nor are his symptoms otherwise of similar severity, frequency, and duration.  In pertinent part, the VA examination and other evidence for this period does not demonstrate such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; and neglect of personal appearance and hygiene.  As noted above, the VA examination found he had difficulty in establishing and maintain effective relationships, but did not find he had the inability to do so.

The Board also finds that the Veteran's PTSD during the period from August 8, 2015, does not result in the level of occupational and social impairment associated with a rating in excess of 50 percent.  For example, the record reflects the Veteran remains married, and continues to engage in social activities with family members.  Moreover, the August 2015 VA examiner described the Veteran's level of occupational and social impairment as resulting in occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  As such, he does not meet or nearly approximate the criteria for a rating in excess of 50 percent.

Analysis -TDIU

It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  A total disability may or may not be permanent.  Total ratings will not be assigned, generally, for temporary exacerbations or acute infectious diseases except where specifically prescribed by the schedule.  38 C.F.R. 
§ 3.340(a).

A total disability rating for compensation purposes may be assigned where the schedular rating is less than total, where it is found that the disabled person is unable to secure or follow substantially gainful occupation as a result of a service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, providing at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).

In this case, the Board notes that, in addition to the disabilities evaluated by this decision, the Veteran is service-connected for tinnitus, evaluated as 10 percent disabling; and condylomata acuminata of the penis, evaluated as noncompensable His overall combined disability rating is currently 90 percent.  See 38 C.F.R. § 4.25.  Therefore, he satisfied the schedular criteria for consideration of a TDIU.

The record reflects the Veteran last worked in 2005, and that his previous work experience was that of a freelance automobile/limousine driver for 25 years.  He has a high school education, and reported completing some college.  Further, the record reflects he has been assigned SSA disability benefits due to his service-connected diabetes mellitus and associated diabetic neuropathy.  

The Board acknowledges that the VA examinations conducted in July and August 2015 included findings which indicated that the various service-connected disabilities, in and of themselves, would not preclude the Veteran from engaging in light, sedentary employment.  However, the evidence of record indicates that the combined effect of these disabilities would preclude such employment particularly given the Veteran's education and work history.  Further, this is supported by a May 2011 private vocational assessment report which concluded that the Veteran would not be able to obtain or sustain gainful employment due to his service-connected disabilities of diabetes mellitus with neuropathy, chronic kidney disease, hypertension and PTSD.  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Here, the private clinician who prepared the May 2011 private vocational assessment appears qualified to render such a competent medical opinion, and was familiar with the Veteran's medical history from review of pertinent records in the file.  The clinician's opinion was not expressed in speculative or equivocal language, and it was supported by stated rationale which referenced relevant findings in the record.  The Board also finds that the clinician's opinion appears consistent with the subsequent records to include the findings of the VA examinations, as well as the Veteran's testimony at his hearings.

The Board also reiterates that the law mandates resolving all reasonable doubt in favor of a claimant, to include any reasonable doubt regarding the degree of disability.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7.

In view of the foregoing, and resolving all reasonable doubt in favor of the Veteran, the Board finds the competent and credible evidence of record reflects it is at least as likely as not he is unable to obtain and/or maintain substantially gainful employment due to his service-connected disabilities.  Therefore, he is entitled to assignment of a TDIU.

Other Considerations

In evaluating the Veteran's service-connected disabilities, the Board notes it took into consideration the potential applicability of "staged" rating(s) pursuant to Fenderson, supra, and Hart, supra.  However, a thorough review of the record does not indicate any distinctive period(s) where any of these service-connected disabilities met or nearly approximated the criteria for rating(s) in excess of those currently in effect.  Therefore, no further consideration of "staged" rating(s) is warranted.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's symptomatology for his service-connected diabetes mellitus, diabetic neuropathy of the lower extremities, diabetic retinopathy, kidney disease, and PTSD.  Simply put, the record does not indicate any manifestations of these disabilities that are not reflected by the rating criteria.  Further, the Board notes that it considered the Veteran's overall symptomatology of his diabetic neuropathy in determining the level of functional impact.  Similarly, the Board's focus on the PTSD claim included the overall level of occupational and social impairment regardless of specific symptomatology.  Moreover, there are no indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization.  Therefore, the rating criteria are adequate to evaluate these service-connected disabilities, and referral for consideration of extraschedular rating is not warranted.


ORDER

Entitlement to a rating in excess of 20 percent for service-connected type II diabetes mellitus is denied.

Entitlement to a rating in excess of 10 percent for service-connected diabetic peripheral neuropathy of the right lower extremity prior to July 24, 2015, is denied.

Entitlement to a rating in excess of 20 percent for service-connected diabetic peripheral neuropathy of the right lower extremity for the period from July 24, 2015, is denied.

Entitlement to a rating in excess of 10 percent for service-connected diabetic peripheral neuropathy of the left lower extremity prior to July 24, 2015, is denied.

Entitlement to a rating in excess of 20 percent for service-connected diabetic peripheral neuropathy of the left lower extremity for the period from July 24, 2015, is denied.

Entitlement to an initial compensable rating for service-connected diabetic retinopathy is denied.

Entitlement to a rating in excess of 60 percent for service-connected chronic kidney disease with impairment glomerular function and hypertension is denied.

Entitlement to an initial rating in excess of 30 percent for service-connected PTSD prior to August 8, 2015, is denied.

Entitlement to a rating in excess of 50 percent for service-connected PTSD from August 8, 2015, is denied.

Entitlement to a TDIU due to service-connected disability is granted.



______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


